DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12 and 14-22 are allowed, based on the current amendment dated 1/29/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120303397 discloses battery module-powered EV charging roadside service vehicles. Battery modules are removably mounted to the service vehicles and manually exchanged within a system of battery module storage locations. Some embodiments provide resupply vehicles for delivering battery modules between storage locations and/or service vehicles, and may be used to exchange battery modules. Controllers are used to reserve battery modules at the storage locations to ensure availability for high priority activities. Some storage locations have charging apparatus to recharge battery modules stored there, and some storage locations are repositionable mobile units. Multiple tiers or levels of system controllers used by service vehicles to control centers are implemented to manage operations and optimize usage of battery modules and charging services across wide areas, including providing additional service vehicles to supply temporary needs for charging services. However, ‘397 does not disclose the independent claims as currently amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859